ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April IS, 1969 (Fla.App., 227 So.2d 317) affirming in part and reversing in part the judgments of the Circuit Court for Dade County, Florida, in the above styled causes; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed January 28, 1970 (232 So.2d 16) and mandate now lodged in this court, reversed a portion of this court’s judgment with directions ;
Now, therefore, it is ordered that the mandates of this court issued in this cause on June 16, 1969 be withdrawn, that portion of this court’s judgment reversed by the said opinion and judgment of the Supreme Court of Florida is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated aforesaid, is adhered to and the causes are remanded to the circuit court for further proceedings in accordance with the said opinions and judgments of the Supreme Court of Florida and of this court. Costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules, 32 F.S.A.).